Citation Nr: 1722074	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction disorder, on a direct basis and as secondary to service-connected urethral condyloma.  


REPRESENTATION

Appellant represented by:	Douglas M. Brooks, Agent


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1994 to April 1997.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  There has been no request for a hearing.   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran states that his erectile dysfunction was caused by his service-connected urethral condyloma.  

The three examinations cited in the December 2016 supplemental statement of the case are inadequate for evaluating the Veteran's claim for service connection for erectile dysfunction.  The August 2015 VA examination is for posttraumatic stress disorder.  The June 2014 VA examination contains the worksheet for urinary tract conditions, excluding male reproductive organs, and relates to the Veteran's urethral condyloma.  The May 2009 VA examination relates to the Veteran's urethral condyloma, and was completed before the filing of the Veteran's claim for service connection for erectile dysfunction.  None of these examinations provide an opinion as to whether or not the Veteran's erectile dysfunction is less likely than not related to service, is proximately due to the Veteran's service-connected urethral condyloma, or was aggravated by the Veteran's service-connected urethral condyloma.

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).

These factors are satisfied in the present case.  In a January 2013 VA-9 form, the Veteran reported that he had difficulties with sex and used Viagra.  The Veteran states that these difficulties are the result of his service-connected urethral condyloma.  There is an indication that the Veteran's symptoms could be associated with service or service-connected disability, but there is insufficient evidence by which the Board can make a decision.  A new medical examination is required.  

VA treatment records through May 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1. Associate with the claims folder all records of the Veteran's VA treatment from May 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current erectile dysfunction disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed erectile dysfunction disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed erectile dysfunction disorder was incurred in or aggravated by the Veteran's service, including but not limited to his April 1996 in-service surgical removal of condyloma; and

c. Whether the Veteran has any current or previously-diagnosed erectile dysfunction disorder that (i) is proximately due to the Veteran's service-connected urethral condyloma or (ii) was aggravated by the Veteran's service-connected urethral condyloma.

The examination should be conducted in accordance with the examination worksheets for Diagnostic Code 7522 (Penis, deformity, with loss of erectile power) and any other worksheets that the RO deems relevant.  

In reaching these opinions, the examiner should consider the May 2009 VA examination, the June 2014 VA examination, and the Veteran's lay statements as contained in the January 2013 VA-9 form and October 2010 statement in support of claim.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

